DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendment filed on 18 February 2022. As directed by the amendment: Claims 12, 13, and 14 have been amended, Claims 1-11 and 15 have been cancelled,  and Claims 16-20 have been added.  Thus, Claims 12-14 and 16-20 are presently pending in this application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1:
The Claims 12-14 and 16-17 recite a method (process) and Claims 18-20 recite a non-transitory computer-readable medium (machine), each of which are within the four statutory categories. Claims 12-14 and 16-20 are directed to an abstract idea as described below.  

Step 2A, Prong One:
Independent Claim 12 recites in part, “a cardiotocographic pregnancy monitoring method comprising…providing a fetal monitoring transducer and detecting fetal medical condition information… providing a maternal monitoring transducer and detecting maternal medical condition information… controlling a monitoring process involving motion assessment and output signal generation… wherein the motion assessment involves processing fetal movement grading information… wherein the output signal generation involves simultaneously providing: a fetal condition signal, a maternal condition signal, and an augmented fetal movement signal…” Independent Claim 18 recites a non-transitory computer-readable medium that stores a computer program product, which, when executed by a processor, causes the processor to execute the nearly identical method as recited in Claim 12. 
The limitations of “controlling a monitoring process involving motion assessment and output signal generation… wherein the motion assessment involves processing fetal movement grading information… wherein the output signal generation involves simultaneously providing: a fetal condition signal, a maternal condition signal, and an augmented fetal movement signal” as drafted, under their broadest reasonable interpretation, are merely a mental process, because these are steps are akin to having a doctor or other human actor performing a medical diagnosis of a patient and mentally evaluating sensed signals, and then performing graphing/signal plotting with a pen and paper. For example, “wherein the output signal generation involves simultaneously providing: a fetal condition signal, a maternal condition signal, and an augmented fetal movement signal…” encompasses nothing more than a user plotting signal information on a piece of paper. Therefore, these steps may be performed mentally by a human actor and plotted using a pen and paper.  
Claims 13, 14, 16, and 17 depend from Claim 12, and Claims 19-20 depend from Claim 18, and these dependent claims only recite additional features of the sensed signals and additional evaluation/analysis steps, which may also be performed by a human actor mentally and using a pen and paper. For example, Claim 14 recites “wherein the augmented fetal movement signal involves a base portion including a binary signal indication the presence of fetal movement solely based on the fetal movement indicative information detected by the fetal monitoring transducer, and an augmentation portion indicating a signal quality level of the base portion.”  These limitations are also merely processes to evaluate a sensed signal which may be performed mentally by a human actor, such as by performing calculations, visually comparing and marking charts/plots, and/or by simply plotting or marking using a pen and paper. 
If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 

Step 2A, Prong Two:
The judicial exception is not integrated into a practical application. Claims 12 and 18 only recites the additional limitations “a fetal monitoring transducer…based on ultrasound monitoring” and “a maternal monitoring transducer…based on tocodynamometer monitoring”. Claim 18 only recites the additional limitations of “a non-transitory computer-readable medium that stores a computer program product” and “a processor”. Dependent Claims 13 and 14 only recite the additional limitations of “a first motion verification transducer”, “a second motion verification transducer”, and “the motion evaluation unit”. Dependent Claims 16, 17, 19, and 20 only recite the additional limitations defining “a fetal heart rate signal” and “a uterine activity signal”. 
These additional elements are recited at a high-level of generality (i.e. most generic medical and sensing systems would be known to have these components), and they amount to no more than mere pre-solution activity of data gathering. This pre-solution activity of data gathering using sensors and computer/processing elements is well-understood, routine, and conventional in the field of medical and sensing technology. For example, see the Hayes-Gill et al., Van De Laar et al., Nishihara et al., Roham et al., Secker et al., and Jones et al. references cited below which describes known ultrasound, tocodynamometer, motion, heart rate, and uterine activity signal sensing with sensors and computer/processing systems, and sensed signal collection/processing for further evaluation and diagnosis. Therefore, the claimed generic well-known sensors, and computer/processing elements are all well-understood, routine, and conventional in the field of medical and sensing technology.
Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the claims are directed to an abstract idea.  As described above, dependent Claims 13, 14, 16, 17, and 19-20 only recite other limitations of receiving or evaluating the sensed signals, which may be done mentally by a human actor and/or with a pen and paper. 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A - Prong Two), the additional elements of using “a fetal monitoring transducer…based on ultrasound monitoring”, “a maternal monitoring transducer…based on tocodynamometer monitoring”, “a non-transitory computer-readable medium that stores a computer program product”, “a processor”, “a first motion verification transducer”, “a second motion verification transducer”, “the motion evaluation unit”, “a fetal heart rate signal”, and “a uterine activity signal” to sense signals and to perform data analysis of the sensed signals amounts to no more than mere instruction to apply the exception using known and generic elements.
The only structural elements recited in the claims are “a fetal monitoring transducer…based on ultrasound monitoring”, “a maternal monitoring transducer…based on tocodynamometer monitoring”, “a non-transitory computer-readable medium that stores a computer program product”, “a processor”, “a first motion verification transducer”, “a second motion verification transducer”, “the motion evaluation unit”, “a fetal heart rate signal”, and “a uterine activity signal”.  These additional elements are recited at a high-level of generality (i.e. most generic medical monitoring and sensing systems would be known to have these components), and only provide conventional, well-known sensing and computing functions that do not add meaningful limits to practicing the abstract idea.
The signal sensing steps of Claims 12-14 and 16-20 amount to no more than mere pre-solution activity of data gathering, and this pre-solution activity of data gathering using  sensors is well-understood, routine, and conventional in the field of medical sensing technology.  For example, see the Hayes-Gill et al., Van De Laar et al., Nishihara et al., Roham et al., Secker et al., and Jones et al. references cited below which describes known ultrasound, tocodynamometer, motion, heart rate, and uterine activity signal sensing with sensors and computer/processing systems, and sensed signal collection/processing for further evaluation and diagnosis. 
Furthermore, the “providing”, “controlling”, “processing” and “output signal generation” steps of Claims 12-14 and 16-20 do not recite any additional structural elements or limitations on practical applications (e.g. specific treatment). Therefore, the claims are not patent eligible.

Therefore, Claims 12-14 and 16-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 11,253,231. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12 of U.S. Patent No. 11,253,231 are directed to a cardiotocographic pregnancy monitoring system to perform the nearly identical cardiotocographic pregnancy monitoring method (and implemented on a computer-readable medium) as recited in Claims 12-14 and 16-20, and further the claims of the present application are broader in scope than Claims 1-12 of U.S. Patent No. 11,253,231. Claims 1-12 of U.S. Patent No. 11,253,231 encompass all of the claimed subject matter of Claims 12-14 and 16-20 of the present application with minor wording of the claimed details.



Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“fetal monitoring transducer” in Claim 12, interpreted to be element 20 of the 
Drawings/Specification comprising an ultrasound sensor and fetal heart rate 
sensing elements
“maternal monitoring transducer” in Claim 12, interpreted to be element 40 of the 
Drawings/Specification comprising a tocodynamometer sensor and uterine 
contraction sensing elements 
“first motion verification transducer” in Claim 13, interpreted to be elements 30 or 32 of 
the Drawings/Specification comprising at least one accelerometer-based motion 
sensor arranged on a carrier strap or housing
“second motion verification transducer” in Claim 13, interpreted to be elements 30 or 32 
of the Drawings/Specification comprising at least one accelerometer-based 
motion sensor arranged on a carrier strap or housing
“motion evaluation unit” in Claim 13 interpreted to be element 56 of 
the Drawings/Specification comprising a computing device comprising a control 
device comprising the first and second motion verification transducers (i.e. 
motion sensors)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12 and 18, the claims recites, “control[ling] a monitoring process involving motion assessment and output signal generation”. However, it is unclear in the monitoring process and the output signal generation whether these steps include the “fetal medical condition information involving detecting fetal movement indicative information, based on ultrasound monitoring” and “maternal medical condition information, based on tocodynamometer monitoring” as recited previously in the claims, since the monitoring process and the output signal generation do not explicitly recite where the “information” is being provided from. Therefore, these limitations are indefinite. For purposes of examination, these limitations will be interpreted as “control[ling] a monitoring process involving motion assessment and output signal generation based on the detected fetal medical condition information and maternal medical condition information”. Appropriate correction or clarification is required. Claims 13-14, 16-17, and 19-20 are rejected for depending on independent Claims 12 or 18.

Regarding Claims 12 and 18, the claims recites, “the original fetal movement indicative information” in Lines 24 and 22 respectively. However, there is lack of antecedent basis for these elements in the claims, and therefore is indefinite. For purposes of examination, these limitation will be interpreted as “the fetal movement indicative information originally detected from the fetal monitoring transducer”. Appropriate correction or clarification is required. Claims 13-14, 16-17, and 19-20 are rejected for depending on independent Claims 12 or 18. 
Regarding Claims 12 and 18, the claims recites, “to simultaneously display” in Lines 26 and 24 respectively. However, it is unclear as to what is intended by this limitation, since a display means or a specific graphical/output system or process is not claimed. It is unclear as to exactly what is intended by “to simultaneously display” in the context of the limitation for “output signal generation”. Therefore, these limitations are indefinite. For purposes of examination, these limitations will be interpreted such that “wherein the output signal generation involves simultaneously plotting” and “to simultaneously plot”. Claims 13-14, 16-17, and 19-20 are rejected for depending on independent Claims 12 or 18.
Regarding Claim 13, the claim recites “the motion evaluation unit”. There is lack of antecedent basis for this element in the claim, and therefore is indefinite. For purposes of examination, this limitation will be interpreted as “a motion evaluation unit” with the 35 USC 112(f)/pre-AIA  sixth paragraph interpretation as described above. Appropriate correction or clarification is required. 

Allowable Subject Matter
Claims 12-14 and 16-20 would be allowable if rewritten or amended to overcome the rejections under 35 USC 112(b) and 35 USC 101, and the nonstatutory Double Patenting rejections, set forth above in this Office action. It is noted that the allowable subject matter is based on the claim interpretations described in the 35 USC 112(b) rejections above. 
Prior Art
The prior art below is considered pertinent to the Applicant's disclosure:
Hayes-Gill et al. (US Publication No. 2016/0058363) discloses a cardiotocographic pregnancy monitoring system (Abstract, Paragraph 0007) comprising a fetal monitoring transducer (Paragraph 0058, 16a/b, Fig. 2, 4) arranged to detect fetal medical condition information (Abstract, Paragraph 0058, 0071, 0117) and comprising at least one ultrasound sensor (Paragraph 0101, 0117);  a control device (34, Fig. 3, 24, Fig. 4) comprising a motion assessment unit and a signal output unit (Paragraph 0072, 0074, 0093);  a maternal monitoring transducer to detect maternal movement data (Paragraph 0026, 0028, 0072-0073), a motion evaluation unit (Abstract, Paragraph 0058, 0071, 0117) comprising a first motion verification transducer (Paragraph 0035, 0038-0039, 0061, 0073) being associated with the fetal monitoring transducer (16a/b, Fig. 2, Paragraph 0061, 0066, 0012, 0022, 0070-0071) and a second motion verification transducer (30, Fig. 4, Paragraph 0072-0073) being associated with the maternal monitoring transducer (Paragraph 0026, 0028, 0072-0073) wherein the fetal monitoring transducer is arranged to detect fetal movement indicative information (Paragraph 0061, 0071, 0099, 0117), wherein the motion assessment unit is arranged to process, in addition to the fetal movement indicative information (Paragraph 0061, 0071, 0099, 0117), fetal movement grading information (Paragraph 0035, 0038-0039, 0070-0071), by determining relative motion between the first motion verification transducer and the second motion verification transducer (relative motion detected between sensors/transducers, Paragraph 0071, 0073-0076, 0079-0081, discriminating between fetal/maternal movements, Paragraph 0081-0083),  wherein the fetal movement grading information is dependent on an actual level of relative motion (relative motion detected between sensors/transducers, Paragraph 0071, 0073-0076, 0079-0081, discriminating between fetal/maternal movements, Paragraph 0081-0083) and is indicative of a movement quality state (record/reject signals based on quality or determined correlation, Paragraph 0071, 0099, 0117), wherein the motion assessment unit processes the fetal movement grading information (Paragraph 0035, 0038-0039, 0070-0071, 0081-0083) based on a motion verification signal provided by the motion evaluation unit (Abstract, Paragraph 0058, 0071, 0081-0083, 0117), and wherein the signal output unit is arranged to simultaneously output a fetal condition signal (log of fetal movement, Paragraph 0071, 0099, Claim 1), particularly a fetal heart rate signal (Paragraph 0132-0133),  and an augmented fetal movement signal (combined signals with multiple data, Paragraph 0012-0014, 0036, 0070-0071, 0076, 0099, Claim 1) based on the fetal movement indicative information and the fetal movement grading information (Paragraph 0036-0037, 0065, 0104, 0117), wherein a-3- characteristic property of the original fetal movement information is still present in the augmented fetal movement signal (Paragraph 0058, 0071, 0076, 0117).
Van De Laar et al. (WO 2015/062851) discloses a pregnancy monitoring system (Abstract) comprising  at least one ultrasound sensor (Page 13, Lines 21-22, Page 14, Lines 9-13), and a fetal monitoring transducer (Page 3, Lines 20-30) in combination with a maternal monitoring transducer (Page 13, Lines 21-22, Page 14, Lines 9-13, Page 5, Lines 5-20) comprising at least one tocodynamometer transducer (Page 1, Lines 25-28, Page 8, Lines 1-5), and wherein the maternal monitoring transducer is arranged to detect maternal medical condition information (Page 13, Lines 21-22, Page 14, Lines 9-13, Page 5, Lines 5-20),  and a maternal condition signal, particularly a uterine activity signal (Page 5, Lines 25-30, Page 13, Lines 15-20).
Nishihara et al. (US Publication No. 2009/0270767) discloses a pregnancy monitoring system (Abstract) which monitors both fetal movements and maternal movements (Paragraph 0059, 0061, 0070) wherein a grading movement signal is output to a display via a block signal (block display of movements of Fig. 5, Paragraph 0086-0087), and further including heart rate monitoring (Paragraph 0010-0012), tomography monitoring (Paragraph 0017, 0036), and ultrasound monitoring (Paragraph 0017-0018).
Roham et al. (US Publication No. 2012/0232398) discloses a pregnancy monitoring system comprising a fetal monitoring transducer arranged to detect fetal medical condition information (fetal heart rate, Abstract, Paragraph 0024-0026) and maternal condition including uterine contractions (Paragraph 0024), wherein the fetal condition signals and uterine activity signal (Paragraph 0024-0026, 0059, 0128) are simultaneously monitored and visually displayed (fetal heart rate and contraction graphical display, Fig. 21, Paragraph 0024-0026, 0055), and further including ultrasound sensors (Paragraph 0077), accelerometers/motion sensors (Paragraph 0080), and tocodynamometers (Paragraph 0006-0007).  
Secker et al. (US Patent No. 5,442,940) discloses a cardiotocographic pregnancy monitoring method (Abstract) comprising using fetal and maternal monitoring transducers to detect fetal and maternal information (Col. 2, Lines 1-50; Col. 5, Lines 25-55; Col. 15, Lines 1-45), such as fetal heart rate and uterine activity (Abstract; Col. 5, Lines 25-55; Col. 15, Lines 1-45) comprising an ultrasound and a tocodynamometer monitor (Col. 1, Lines 64-67). 
Jones et al. (US Patent No. 4,513,295) discloses a cardiotocographic pregnancy monitoring method (Abstract) comprising using fetal and maternal monitoring transducers to detect fetal and maternal information including fetal heart rate and uterine activity (Col. 2, Line 60 – Col. 3, Line 37; Col. 4, Lines 25-55) comprising an ultrasound and a tocodynamometer monitor (Col. 3, Lines 39-65; Col. 4, Lines 25-55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792